


110 HR 5883 IH: Export Promotion Enhancement

U.S. House of Representatives
2008-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5883
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2008
			Mr. Manzullo (for
			 himself and Mr. Mica) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Export Enhancement Act of 1988 to establish
		  the Office of Trade Promotion in the Executive Office of the President, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Export Promotion Enhancement
			 Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Title I—Amendments to Export Enhancement Act of 1988
					Sec. 101. Establishment and purpose.
					Sec. 102. Duties.
					Sec. 103. Strategic plan.
					Sec. 104. Director and Associate Directors.
					Sec. 105. Staff; experts and consultants.
					Sec. 106. Advisory Board on Trade Promotion.
					Sec. 107. Report to Congress.
					Sec. 108. Report on export policy.
					Sec. 109. Authorization of appropriations.
					Sec. 110. Clerical amendment.
					Sec. 111. Effective date.
					Title II—Conforming amendments to other laws;
				references
					Sec. 201. Conforming amendments to other laws.
					Sec. 202. References.
				
			2.FindingsCongress finds the following:
			(1)As the world’s largest economy, the United
			 States has an enormous stake in the future of the global trading system.
			(2)Exports are a crucial force driving the
			 United States economy and job creation.
			(3)While nearly 97 percent of United States
			 exporters are small and medium enterprises (SMEs), SMEs account for just over
			 one-fourth of exports, leaving much room for growth.
			(4)Two-thirds of United States exporters have
			 fewer than 20 employees and sell to just one foreign market.
			(5)Manufacturers account for 61 percent of
			 total United States exports with small manufacturers accounting for
			 approximately 15 percent of total United States exports. Thirty percent of
			 small manufacturers do not currently export but would consider doing so if they
			 had more help in securing vital information on foreign markets, customers, and
			 export procedures.
			(6)United States small and medium enterprises
			 face tough competition from trading partners of the United States that
			 aggressively undertake export promotion programs that directly support and
			 underwrite the expanded growth in trade of their small and medium
			 enterprises.
			(7)United States trade promotion is carried
			 out in part by 21 departments and agencies of the Federal Government.
			 Representatives from these Federal departments and agencies are members of the
			 Trade Promotion Coordinating Committee (TPCC), a Federal committee that has not
			 lived up to congressional intent to provide a seamless offering of export
			 promotion products and services due in part to the inadequate allocation of
			 resources and a lack of ultimate decision making budget input authority to
			 ensure effective results are achieved for the invested resources.
			3.PurposeThe purpose of this Act and the amendments
			 made by this Act is to improve the performance and results of trade promotion
			 policies and programs of the Federal Government in accordance with the
			 Government Performance and Results Act of 1993 (Public Law 103–62).
		IAmendments to
			 Export Enhancement Act of 1988
			101.Establishment
			 and purposeSection 2312 of
			 the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1)—
						(i)by
			 inserting in the Executive Office of the President after
			 shall establish;
						(ii)by
			 striking Trade Promotion Coordinating Committee and inserting
			 Office of Trade Promotion; and
						(iii)by
			 striking TPCC each place it appears and inserting
			 Office;
						(B)in paragraph (1),
			 by inserting and oversee after to coordinate;
			 and
					(C)in paragraph (2),
			 by inserting and supervise implementation of after to
			 develop; and
					(2)in subsections (b)
			 through (f), by striking TPCC each place it appears and
			 inserting Office.
				102.DutiesSection 2312(b) of the Export Enhancement
			 Act of 1988 (15 U.S.C. 4727(b)) is amended—
				(1)by redesignating
			 paragraphs (1) through (6) as paragraphs (2) through (7), respectively;
				(2)by inserting
			 before paragraph (2) (as redesignated) the following new paragraph:
					
						(1)advise the
				President, and others within the Executive Office of the President, on matters
				relating to trade promotion policies and programs of the United States
				Government;
						.
				(3)in paragraph (2)
			 (as redesignated), by striking coordinate and inserting
			 supervise;
				(4)in paragraph (4)
			 (as redesignated)—
					(A)in the matter
			 preceding subparagraph (A)—
						(i)by
			 inserting and attainment of measurable results after
			 better delivery of services; and
						(ii)by
			 inserting with emphasis on small and medium enterprises after
			 United States businesses; and
						(B)in subparagraph
			 (C), by adding at the end before the semicolon the following: ,
			 including assistance to match United States businesses with foreign businesses,
			 as appropriate;
					(5)in paragraph (5)
			 (as redesignated), by inserting and enhance the effectiveness of
			 after prevent unnecessary duplication in; and
				(6)in paragraph (6)
			 (as redesignated) to read as follows:
					
						(6)review and make
				input on the appropriate levels and allocation of resources among agencies in
				support of export promotion and export financing and advise the President as to
				the concurrence in these allocations based on its review;
				and
						.
				103.Strategic
			 planSection 2312(c) of the
			 Export Enhancement Act of 1988 (15 U.S.C. 4727(c)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 and explain and inserting , explain; and
					(B)by adding at the
			 end before the semicolon the following: , and detail the benchmarks for
			 the implementation of the priorities;
					(2)in
			 paragraph (2), by inserting and effectiveness after to
			 improve coordination; and
				(3)in paragraph
			 (4)—
					(A)by striking
			 propose to the President an annual and inserting include
			 in the annual Federal budget submission to Congress a detailed;
					(B)by striking
			 that supports and inserting and oversee its
			 implementation so it supports; and
					(C)by adding
			 and after the semicolon;
					(4)in paragraph (5),
			 by striking ; and and inserting a period; and
				(5)by striking
			 paragraph (6).
				104.Director and
			 Associate DirectorsSection
			 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended by
			 striking subsection (d) and inserting the following new subsection:
				
					(d)Director and
				Associate Directors
						(1)DirectorThere
				shall be at the head of the Office a Director of the Office of Trade Promotion,
				who shall—
							(A)be appointed by
				the President, by and with the advice and consent of the Senate; and
							(B)be compensated at
				a rate consistent with the compensation of the directors of other offices
				within the Executive Office of the President.
							(2)Associate
				directorsThe President may appoint not more than two Associate
				Directors of the Office of Trade Promotion, by and with the advice and consent
				of the Senate, who shall each—
							(A)be compensated at
				a rate not to exceed the rate provided for other associate directors of offices
				within the Executive Office of the President; and
							(B)perform such
				functions as the Director may
				prescribe.
							.
			105.Staff; experts
			 and consultantsSection 2312
			 of the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended by striking
			 subsection (e) and inserting the following new subsection:
				
					(e)Staff; experts
				and consultants
						(1)Staff
							(A)In
				generalThe Director of the Office may appoint and fix the pay of
				additional personnel as the Director considers appropriate.
							(B)Staff of federal
				agenciesUpon request of the Director, the head of any Federal
				department or agency that is represented on the Advisory Board on Trade
				Promotion established pursuant to subsection (f) may detail any of the
				personnel of that department or agency to the Office to assist it in carrying
				out its duties under this section.
							(2)Experts and
				consultantsThe Director of the Office may procure temporary and
				intermittent services under section 3109(b) of title 5, United States Code, but
				at rates for individuals not to exceed the daily equivalent of the maximum
				annual rate of basic pay for GS–15 of the General
				Schedule.
						.
			106.Advisory Board
			 on Trade Promotion
				(a)Advisory Board
			 on Trade PromotionSection
			 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended—
					(1)by redesignating
			 subsection (f) as subsection (g); and
					(2)by inserting after
			 subsection (e) the following new subsection:
						
							(f)Advisory Board
				on Trade Promotion
								(1)Establishment
				and purposeThe President shall establish the Advisory Board on
				Trade Promotion (hereafter in this subsection referred to as the
				Advisory Board). The purpose of the Advisory Board shall be to
				advise the Director of the Office in carrying out the duties of the Office
				under this section and section 6 of the Export Enhancement Act of 1999 (15
				U.S.C. 4727a).
								(2)Membership
									(A)In
				generalMembers of the Advisory Board shall include
				representatives from—
										(i)the Department of
				Agriculture;
										(ii)the Department of
				Commerce;
										(iii)the Department
				of Defense;
										(iv)the Department of
				Energy;
										(v)the Department of
				the Interior;
										(vi)the Department of
				Labor;
										(vii)the Department
				of State;
										(viii)the Department
				of Transportation;
										(ix)the Department of
				the Treasury;
										(x)the Environmental
				Protection Agency;
										(xi)the Export-Import
				Bank of the United States;
										(xii)the United
				States Agency for International Development;
										(xiii)the Millennium Challenge Corporation;
										(xiv)the Office of
				Management and Budget;
										(xv)the Overseas
				Private Investment Corporation;
										(xvi)the Small
				Business Administration;
										(xvii)the Trade and
				Development Agency;
										(xviii)the Office of
				the United States Trade Representative; and
										(xix)at the
				discretion of the President, such other departments or agencies as may be
				necessary.
										(B)ChairpersonThe
				Secretary of Commerce shall serve as the chairperson of the Advisory
				Board.
									(3)Member
				qualificationsMembers of the Advisory Board shall be appointed
				by the heads of their respective departments or agencies. Such members, as well
				as alternates designated by any members unable to attend a meeting of the
				Advisory Board, shall be individuals who exercise significant decisionmaking
				authority in their respective departments or
				agencies.
								.
					(b)Environmental
			 trade promotion
					(1)Environmental
			 trade working groupSection 2313(b) of the Export Enhancement Act
			 of 1988 (15 U.S.C. 4728(b)) is amended—
						(A)in the heading, by
			 striking trade promotion
			 coordination committee and inserting
			 advisory board on trade
			 promotion;
						(B)in paragraph
			 (1)—
							(i)by
			 striking Trade Promotion Coordination Committee and inserting
			 Advisory Board on Trade Promotion; and
							(ii)by
			 striking TPCC and inserting Advisory Board;
							(C)in paragraph (2)(A), by striking
			 TPCC and inserting Advisory Board; and
						(D)in paragraph (4)
			 to read as follows:
							
								(4)Report to
				congressThe chairperson of the Advisory Board shall submit to
				the Director of the Office of Trade Promotion a report on the activities of the
				Working Group to be included in the annual report submitted to Congress by the
				Director of the Office pursuant to section
				2312(g).
								.
						(2)Environmental
			 technologies trade advisory committeeSection 2313(c)(1) of the
			 Export Enhancement Act of 1988 (15 U.S.C. 4728(c)(1)) is amended by striking
			 TPCC and inserting Advisory Board.
					(3)International
			 regional environmental initiativesSection 2313(h) of the Export
			 Enhancement Act of 1988 (15 U.S.C. 4728(h)) is amended by striking
			 TPCC each place it appears and inserting Office of Trade
			 Promotion.
					107.Report to
			 Congress
				(a)Report to
			 CongressSection 2312(g) of the Export Enhancement Act of 1988
			 (as redesignated by section 106(a)(1) of this title) is amended to read as
			 follows:
					
						(g)Report to
				Congress
							(1)In
				generalThe Director of the Office shall prepare and submit to
				the appropriate congressional committees an annual report that describes the
				strategic plan developed by the Office pursuant to subsection (c), the
				implementation of the plan and any revisions thereto, and the extent to which
				funding for the plan is appropriate.
							(2)DefinitionIn
				this subsection, the term appropriate congressional committees
				means—
								(A)the Committee on
				Banking, Housing, and Urban Affairs of the Senate; and
								(B)the Committee on
				Foreign Affairs of the House of
				Representatives.
								.
				108.Report on
			 export policySection
			 2314(b)(1)(B) of the Export Enhancement Act of 1988 (15 U.S.C. 4729(b)(1)(B))
			 is amended to read as follows:
				
					(B)the report of the
				Director of the Office of Trade Promotion that contains the strategic plan
				submitted to Congress in accordance with section
				2312(g);
					.
			109.Authorization
			 of appropriationsSection 2312
			 of the Export Enhancement Act of 1988 (15 U.S.C. 4727), as amended by this
			 title, is further amended by adding at the end the following new
			 subsection:
				
					(h)Authorization of
				appropriations
						(1)In
				generalThere are authorized to be appropriated to carry out this
				section and section 2313, section 6 of the Export Enhancement Act of 1999, and
				section 304 of the FREEDOM Support Act such sums as may be necessary for fiscal
				year 2008 and each subsequent fiscal year.
						(2)AvailabilityAmounts
				appropriated pursuant to the authorization of appropriations under paragraph
				(1) are authorized to remain available until
				expended.
						.
			110.Clerical
			 amendmentSection 2312 of the
			 Export Enhancement Act of 1988 (15 U.S.C. 4727(a)) is amended in the heading by
			 striking trade promotion
			 coordinating committee and inserting
			 office of trade
			 promotion.
			111.Effective
			 dateThe President shall
			 establish the Office of Trade Promotion and the Advisory Board on Trade
			 Promotion pursuant to section 2312 of the Export Enhancement Act of 1988 (as
			 amended by this title) not later than 180 days after the date of the enactment
			 of this Act.
			IIConforming
			 amendments to other laws; references
			201.Conforming
			 amendments to other laws
				(a)Export
			 Enhancement Act of 1999The Export Enhancement Act of 1999 is
			 amended—
					(1)in
			 section 6 (15 U.S.C. 1547a)—
						(A)in the heading, by
			 striking tpcc and inserting the office of trade
			 promotion;
						(B)in the matter
			 preceding paragraph (1), by striking Trade Promotion Coordinating
			 Committee and inserting Office of Trade Promotion;
			 and
						(C)in paragraph (3),
			 by striking inclding and inserting including;
			 and
						(2)in the heading of section 7, by striking
			 tpcc
			 reports and inserting reports of the office of trade
			 promotion.
					(b)FREEDOM Support
			 ActThe FREEDOM Support Act is amended—
					(1)in section 303(b)
			 (22 U.S.C. 5823(b)), by striking Chair of the Trade Promotion
			 Coordinating Committee and inserting Director of the Office of
			 Trade Promotion;
					(2)in section 304 (22
			 U.S.C. 5824)—
						(A)in the heading, by
			 striking trade promotion
			 coordinating committee and inserting
			 office of trade
			 promotion; and
						(B)in the matter
			 preceding paragraph (1), by striking Trade Promotion Coordinating
			 Committee and inserting Office of Trade Promotion;
			 and
						(3)by amending the
			 item relating to section 304 of the table of contents to read as follows:
						
							
								Sec. 304. Interagency working group on
				energy of the Office of Trade
				Promotion.
							
							.
					(c)Export-Import
			 Bank Act of 1945Section
			 2(b)(1)(A) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)(A)) is
			 amended by striking Trade Promotion Coordinating Committee and
			 inserting Office of Trade Promotion.
				202.ReferencesAny reference in a law, regulation,
			 document, or other record of the United States to the Trade Promotion
			 Coordinating Committee or TPCC shall be deemed to be a reference to the Office
			 of Trade Promotion.
			
